Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sainath (20160322055) in view of Wung (20180040333).

As per claim 1, Sainath (20160322055) teaches a method performed by a processor of a device having a plurality of microphones, comprising:
receiving a plurality of input audio signals from the plurality of microphones, the plurality of microphones capturing a sound field (as processing audio sounds from a network of multiple microphones – para 0004);
removing reverberation from the plurality of input audio signals to generate dereverberated signals (as removing reverb and additive noises from the speech – para 0030);
selecting, from the dereverberated signals, a reference dereverberated signal; mapping the reference dereverberated signal onto unselected dereverberated signals with impulse responses that are adaptively estimated (as time aligning the raw signal based on the tdoa, and adjusting the adaptation to learn filters – para 0036); and
sending, to an automatic speech recognizer (ASR) having a deep neural network (DNN), the following (as in an ASR system, using DNN’s – para 0031, 0032): a) one or more of the dereverberated signals, b) one or more of the mapped signals and c) one or more of the impulse responses or compressed versions of the impulse responses, to train the DNN or recognize speech in the input audio signals (as sending the acoustic adjusted signals, para 0063-0068; being input into the DNN for signal processing and training; the initial parameters are found in  para 0035, 0062).
	As per claim 1, Sainath (20160322055) teaches reverberation and other noise removal, as addressed above, but does not explicitly teach echo removal; Wung (20180040333) teaches a Sainath (20160322055) with the echo cancelation of Wung (20180040333) because it would advantageously improve the noise suppression and generate cleaner speech – para 0022). 
As per claim 2, the combination of Sainath (20160322055) in view of Wung (20180040333) teaches the method according to claim 1, further comprising sending, to the ASR, one or more error signals, each error signal indicating a difference between the reference dereverberated signal and one of the unselected dereverberated signals when mapped (Sainath (20160322055), as tracking error in the outputs – para 0087, wherein the neural network tracks the reverberation artifacts – para 0035).

As per claim 3, the combination of Sainath (20160322055) in view of Wung (20180040333) teaches the method according to claim 1, wherein the one or more mapped signals is a single mapped signal formed from combining the mapped signals (Sainath (20160322055), as combining the mapped signals – para 0005).

As per claim 4, the combination of Sainath (20160322055) in view of Wung (20180040333) teaches the method according to claim 1, wherein the mapped signals sent to the ASR include all mappings of the reference dereverberated signal mapped onto the unselected dereverberated signals (Sainath (20160322055), fig. 1b,4; para 0062-0064).

Sainath (20160322055) in view of Wung (20180040333) teaches the method according to claim 1, wherein the unselected dereverberated signals are delayed by a maximum geometric time delay, prior to mapping – Sainath (20160322055), para 0036-0039 – calculating time delays).

As per claim 6, the combination of Sainath (20160322055) in view of Wung (20180040333) teaches the method according to claim 1, wherein
removal of the echo includes a) determining linear echo estimates based on the input audio signals and audio reference channels, and b) removing the echo from the input audio signals based on the linear echo estimates; and the linear echo estimates are sent to the DNN (Wung (20180040333), teaches linear echo estimates – para 0019; and cancelation using this estimates – para 0020-0021) of the ASR to suppress echo in the input audio signals or to train the DNN (as using the DNN for ASR -- Sainath (20160322055) – para 0031, 0032).

As per claim 7, the combination of Sainath (20160322055) in view of Wung (20180040333) teaches the method, according to claim 1, wherein the ASR is deployed on the device (Sainath (20160322055), as ASR – para 0031).

As per claim 8, the combination of Sainath (20160322055) in view of Wung (20180040333) teaches the method, according to claim 1, wherein the ASR is deployed on a networked device in communication with the device (Sainath (20160322055), as ASR on a networked device --- fig. 4).

Sainath (20160322055) in view of Wung (20180040333) teaches the method according to claim 1, wherein no beamforming or non-linear echo suppression is performed outside of the ASR (Sainath (20160322055), as ASR and beamforming (para 0004) occurs within the network -- fig. 4).


Claims 13-20 are article of manufacture claims performing the method steps of claims 1-9 above and as such, claims 13-20 are similar in scope and content to claims 1-9 above; therefore, claims 13-20 are rejected under similar rationale as presented against claims 1-9 above.  Furthermore, Sainath (20160322055), teaches a computer readable medium, processor (para 0096) along with   
 
Allowable Subject Matter

Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Neither Sainath (20160322055), nor Wung (20180040333), explicitly teach the relationships between linear echo cancelation models and the second impulse response of the estimate responses. 

Response to Arguments

Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive.  As per applicants arguments against the Sainath/Wung combination, as well as the sending, to an automatic speech recognizer (ASR) having a deep neural network (DNN), the following: a) one or more of the dereverberated signals, b) one or more of the mapped signals and c) one or more of the impulse responses or compressed versions of the impulse responses, to train the DNN or recognize speech in the input audio signals is taught or suggested by any of the references as-applied.”, examiner disagrees and notes, applicant has seemed to overlook the mapping of the removal of reverb and other noises from the acoustic signal (see OA above), and in light of the signal processing/reverb removal, these elements, as note above, map to the de-reverbed signals AND that the filtered signal maps to the claimed mapped signals; and part of that processing is the impulse response of the filtering techniques, as pointed to above, and throughout the Sainath reference, and finally, using a neural network, as pointed to above, to perform the calculations.  Applicants representative has provided a brief synopsis of some of the mapped paragraph of Sainath, and a general allegation that the Sainath reference does not teach certain claim elements, but does not offer an explanation to the alleged differential – hence, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion

The search for prior art has been updated, and made of record. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        03/08/2021